DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
In applicant’s reply filed on DATE, claims 1, and 11 are currently amended. Claims 1-20 are pending in this application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see “Remarks” filed March 31, 2022, with respect to the following have been fully considered and are persuasive.  
The rejections of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Loui et al. (US PGPub US 2016/0379055 A1), hereby referred to as “Loui”, in view of Kwon et al. (USPGPub US 2020/0202615 A1), hereby referred to as “Kwon” has been withdrawn.

Applicant’s arguments have been fully considered and are moot in view of the new grounds of rejection as presented below, necessitated by applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendments for “obtaining two bounding boxes, each of which surrounds one of the semantic segmentation areas, and two central points, each of which is a geometric center of one of the bounding boxes, of the ROI pair;” are not supported by the written disclosure, because the term “geometric center” is not directly supported in the written disclosure. Additionally, the amendments now recite the following limitations “obtaining a similarity between the frames according to the bounding boxes and the central points of the ROI pair”, which also is not supported by the written disclosure. It is unclear from these two amendments if the central points are for the bounding boxes or if they are for the ROI pair. It is also unclear if the similarity between the frames, takes into account the bounding boxes, the central points and the ROI pair, or alternatively, if the ROI pair is the central point around which the bounding boxes for the semantic segmentation areas are drawn. The lack of written support for the amended features preclude examination of the claims on the merit because Examiner cannot ascertain the overall scope that the applicant intends as being inventive. Amendments are required in order to advance prosecution on the merits.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for the following reasons. 
There are insufficient antecedent bases for the following limitations.
Claims 1 and 11, recite the limitation "“obtaining two bounding boxes, each of which surrounds one of the semantic segmentation areas, and two central points, each of which is a geometric center of one of the bounding boxes, of the ROI pair; and obtaining a similarity between the frames according to the bounding boxes and the central points of the ROI pair” in lines 7-11 on page 1 and line 8-12 page 3, respectively. 
Applicant’s amendments for “obtaining two bounding boxes, each of which surrounds one of the semantic segmentation areas, and two central points, each of which is a geometric center of one of the bounding boxes, of the ROI pair” are indefinite, because (1) the term “geometric center” is not directly supported in the written disclosure and (2) it is unclear the role the “ROI pair” has with respect to the bounding boxes and the central points. Additionally, the amendments lead to a lack of clarity, because the relationship between the ROI pair, and the central points that are now the geometric centers of the bounding boxes is unclear, and the manner in which these different features are to be interpreted in accordance with the claim and the manner in which the similarity feature is computed with respect to the relationship between these features. The indefiniteness of the amended features preclude examination of the claims on the merit because Examiner cannot ascertain the overall scope that the applicant intends as being inventive and the manner in which these features are to be searched. Amendments are required in order to advance prosecution on the merits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.





2662 
June 2, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662